Appeal by defendant, as limited by his brief, from so much of an order of the Supreme Court, Queens County, dated February 1, 1968, as, on reargument, adhered to the original decision denying his motion for resentence. Appeal dismissed. No appeal lies from an order denying a motion for resentence. We have, however, examined the merits of the matter and, were we not dismissing the-appeal, we would affirm the order insofar as appealed from. Christ, Acting P. J., Rabin, Benjamin, Martuseello and Kleinfeld, JJ., concur.